Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Claim Status
Claims 1-15, 17, 19-22 and 24-35 are pending. Claims 34-35 have been added. Claims 16, 18 and 23 have been canceled. Claims 1 and 19-21 have been amended. Claims 1-14, 17, 19-22 and 24-33 are being examined in this application. In the response to the restriction requirement, Applicants elected a nanobiologic composition comprising Rapamycin-vinyl stearate, ApoA-1, tricaprylin, organ transplant, kidney tissue, wherein the nanobiologic composition does not further comprise an immunosuppressive drug. Claims 15 and 34-35 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-11, 14, 16 and 31 under 35 U.S.C. 103 as being unpatentable over Nam et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 3-11, 14, 16-17 and 31 under 35 U.S.C. 103 as being unpatentable over Nam et al. in view of Ma et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Nam et al. in view of Gummert et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-14, 16-17 and 31 under 35 U.S.C. 103 as being unpatentable over Trieu in view of Gummert et al. and Ma et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-14, 23-24, 26-28 and 31 under 35 U.S.C. 103 as being unpatentable over Trieu in view of Gummert et al. and Gu et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-14, 17, 19-22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Gummert et al. (J Am Soc Nephrol 10: 1366–1380, 1999), Perez-Medina et al. (WO 2016/172146), Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164), Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44) and Gu et al. (US 2005/0234234).
With respect to claims 1-2, 6, 11-12, 17 and 25, Trieu teaches a method for delivering a therapeutic agent to a subject, comprising administering a nanoparticle delivery vehicle, comprising a high density lipoprotein complex comprising: (a) a hydrophobic core having increased hydrophobicity compared to native high density lipoprotein, the core comprising (i) a lipid component, and (ii) a therapeutic agent, and, (b) a shell surrounding the core, the shell comprising a phospholipid (claims 64 and 84), wherein the lipid component comprises apolipoprotein Al (ApoA-1) (claim 65), wherein the lipid component comprises a mixture of a phosphatidylcholine, cholesterol, and a cholesterol fatty acid ester (claim 72), wherein the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31), wherein the therapeutic agent is an immunosuppressive agent selected from cyclosporine, azathioprine, mizoribine, or FK506 (tacrolimus) (page 17, lines 3-4; claim 26).
Please note that cyclosporine is hydrophobic and an inhibitor of the inflammasome.
Trieu also teaches that “[I]n the nanoparticle of the invention, the phospholipid and cholesteryl ester coating the particulate therapeutic agent advantageously stabilizes the therapeutic agent and facilitates its effective administration. The phospholipid-coated therapeutic agent nanoparticle advantageously provides for the effective formulation and delivery of hydrophobic or substantially water insoluble therapeutic agents. Therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents” (page 15, lines 21-28).
Trieu does not teach the patient is affected by trained immunity; the claimed lysolipid; the hydrophobic matrix core comprises a triglyceride; and the inhibitor drug is derivatized with an attached aliphatic chain.
Gummert et al. teach that sirolimus (rapamycin, SRL), which is a hydrophobic drug that has low stability in aqueous solutions, effectively reverses ongoing allograft rejection in several solid organs including the kidney (page 1369, right column, 2nd para; page 1370, right column, 1st para).
Gummert et al. also teach that tacrolimus, which is minimally soluble in aqueous solvents, has been investigated in clinical transplantation of all solid organs, and it has been approved as an immunosuppressant agent for primary therapy in patients with liver and kidney transplants (page 1371, left column, 3rd para; page 1372, left column, 4th para).
Gummert et al. further teach that “[E]fficacy of SRL has been proven in several animal models, many of them in large animals. It prolonged kidney allograft survival in dogs, and in pigs was at least as effective as cyclosporin-based immunosuppression (page 1370, left column, 4th para).
Gummert et al. additionally teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo (page 1370, left column, 1st para).
Perez-Medina et al. teach compositions comprising a discoidal high-density lipoprotein nanoparticle having average diameter within a range from 5 nm to 30 nm comprising Apolipoprotein I (ApoAl) and one or more phospholipids selected from DMPC, DPPC, DSPC, MHPC, PHPC, SHPC, OHPC and DOPC (claims 23-26).
Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
Tang et al. teach that HDL nanoparticles comprising ApoA-1 loaded with a therapeutic compound were synthesized using the phospholipids POPC and PHPC (page E6739, left column, 2nd para).
	Tang et al. also teach that “[t]he approach’s potential to deliver various compounds preferentially to other immune cells would expand its application to numerous immunologically implicated diseases, such as myocardial infarction, diabetes, and cancer (page E6738, right column, 5th para).
Tang et al. further teach that weight ratio of POPC and PHPC is 3:1 (page E6739, left column, 2nd para).
Tang et al. additionally teach that to fine-tune nanoparticle size and morphology, triglyceride was added to the HDL core (page E6733, left column, 1st para).
Gu et al. teach 42-hydroxy rapamycin ester derivatives useful for inducing immunosuppression, and in the treatment of transplantation rejection (para [0003]), wherein the rapamycin derivative is a C10 saturated fatty acid ester of rapamycin (depicted below; para [0046]).
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Trieu to deliver SRL, Csa, and/or tacrolimus to a patient that is a kidney transplant recipient (i.e. a patient affected by trained immunity) because SRL, Csa and tacrolimus are hydrophobic drugs with low stability in aqueous solutions and Trieu teaches that therapeutic agents advantageously formulated as nanoparticles of the invention include hydrophobic or substantially water-insoluble pharmacologically active agents.
One of ordinary skill in the art would have reasonably expected the nanoparticle delivery vehicle of Trieu comprising SRL, Csa and tacrolimus as therapeutic agents to prolong kidney allograft survival and to show synergism in immunosuppression both in vitro and in vivo because Gummert et al. teach that SRL, Csa and tacrolimus are effective in prolonging kidney allograft survival and further teach that SRL and CsA show synergism in immunosuppression both in vitro and in vivo.
Furthermore, it would have been obvious to one of ordinary skill in the art to use the phospholipids of Perez-Medina et al. (i.e. DOPC and PHPC) in addition to the phospholipids of Trieu (e.g. POPC) because Perez-Medina et al. teach that a nanoparticle very similar to the nanoparticle of Trieu can be formed with DOPC and PHPC. 
The skilled artisan would have reasonably expected the nanoparticle of Trieu comprising phospholipids such as DOPC, POPC and PHPC to successfully deliver a therapeutic agent.
Additionally, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, since the references teach that phospholipids such as DOPC, PHPC and POPC can be used to make nanoparticles comprising Apolipoprotein I (ApoAl) having a diameter of about 30 nm, it would have been obvious to combine said phospholipids with the expectation that such a combination would be useful in making nanoparticles comprising Apolipoprotein I (ApoAl) having a diameter of about 30 nm.
Moreover, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to add a triglyceride such as tricaprylin to the core of the nanoparticle in order to fine-tune nanoparticle size and morphology. 
Additionally, it would have been obvious to one of ordinary skill in the art to add a triglyceride such as tricaprylin to the core of the nanoparticle obvious over the references in order to overcome P-gp-mediated drug resistance. The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance.
With respect to the claimed inhibitor drug derivatized with an attached aliphatic chain, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rapamycin in the invention obvious over the references for the rapamycin derivative of Gu et al. because both rapamycin and rapamycin derivative were shown to be useful for inducing immunosuppression, and in the treatment of transplantation rejection.
With respect to the claimed “wherein the nanoscale assembly delivers the drug to myeloid cells,…….spleen of the patient”, the delivery of the drug is inherent to the nanoscale assembly, which is taught by Trieu. 
With respect to claims 3-5, 7-8 and 14, Trieu teaches that “[t]he dose of the composition of the invention administered to an individual will vary with the particular composition, the method of administration, and the particular disease being treated. The dose is sufficient to effect a desirable response, such as a therapeutic or prophylactic response against a particular disease or condition” and further teach administering the composition once every three weeks, once every two weeks, once a week, twice a week, three times a week, four times a week, five times a week, six times a week, or daily (page 34, lines 9-12 and 21-24). 
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum time of administration (e.g. before transplant, at least once a day, etc.) by normal optimization procedures known in the pharmaceutical art.
Moreover, since the nanobiologic composition obvious over the references has the same structure of the instantly claimed nanobiologic composition, it would inherently have the same properties.
With respect to claims 9-10, the trained immunity is inherent to the patient population (i.e. patients undergoing organ transplant). 
With respect to claim 13, as discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Trieu to deliver SRL, Csa, and/or tacrolimus to a patient that is a kidney transplant recipient (i.e. wherein the method is performed prior to transplant). With respect to the claimed restoration of cytokine production, it is noted that this is an inherent property of the nanobiologic composition, which once administered, would necessarily restore cytokine production.
With respect to claims 19-21, as discussed above, it would have been obvious to one of ordinary skill in the art to use the phospholipids of Perez-Medina et al. (i.e. DOPC and PHPC) in addition to the phospholipids of Trieu (e.g. POPC) because Perez-Medina et al. teach that a nanoparticle very similar to the nanoparticle of Trieu can be formed with DOPC and PHPC. 
With respect to claims 22 and 33, as discussed above, Tang et al. further teach that weight ratio of POPC and PHPC is 3:1 (page E6739, left column, 2nd para).
	With respect to claims 24, 26-28 and 32, Gu et al. further teach rapamycin derivatives of the general formula (I) (depicted below):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
wherein R is a linear or cyclic, aliphatic or aromatic, saturated or unsaturated hydrocarbon (claim 1).
	Given the finite possible derivatives, one of ordinary skill would have at once envisaged a C18 saturated fatty acid ester of rapamycin.
Furthermore, the MPEP 2144.09 states that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.)”.
With respect to claims 29-31, as discussed above, Trieu teaches the nanoparticle has a diameter of between 30-300 nm (page 24, lines 11-12; claim 31). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658